Citation Nr: 1525412	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression.

2.  Entitlement to service connection for a disorder manifested by a speech impediment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to November 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014 and again in January 2015 the Veteran submitted statements withdrawing his request for a hearing in favor of a faster decision from the Board.  However, a hearing was still held before the Board in April 2015.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

At the April 2015 hearing, the Veteran testified that he was discharged from the United States Marine Corps in November 1959 following a traumatic and terrible accident which resulted in the death of his son.  Specifically, in September 1959, the Veteran accidently discharged his son while loading it.  The Veteran contends that the stressor of his son being killed in a traumatic accident was the trigger for his depressive disorder.  Further, the Veteran testified that his speech impediment is related to his psychiatric disorder which also began after his son's death.

The record does not include a medical diagnosis for the Veteran's acquired psychiatric disorder or his speech impediment.  However, the Veteran testified at the April 2015 hearing that he was seeing a doctor in 2011 who diagnosed him with depressive disorder with anxiety, relating to the death of his son.  The Veteran's representative indicated at the hearing that he would try to obtain and submit these medical records.  However, no additional records have been submitted to the Board.

In light of the Veteran's testimony that he was diagnosed with a psychiatric disorder by a medical professional and that his speech impediment is associated with his psychiatric disorder, the Board finds a remand is necessary to obtain any updated treatment records as well as complete any additional development the RO may deem necessary in order to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private records (inpatient and outpatient) pertaining to the Veteran's psychiatric disorder and speech impediment from December 16, 2010 to the present and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Then, if the AOJ deems such development to be necessary, make arrangements for the Veteran to be afforded an examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

